Case 2:20-bk-15909-WB   Doc 10 Filed 07/14/20 Entered 07/14/20 14:36:20   Desc
                        Main Document    Page 1 of 38
Case 2:20-bk-15909-WB   Doc 10 Filed 07/14/20 Entered 07/14/20 14:36:20   Desc
                        Main Document    Page 2 of 38
Case 2:20-bk-15909-WB   Doc 10 Filed 07/14/20 Entered 07/14/20 14:36:20   Desc
                        Main Document    Page 3 of 38
Case 2:20-bk-15909-WB   Doc 10 Filed 07/14/20 Entered 07/14/20 14:36:20   Desc
                        Main Document    Page 4 of 38
Case 2:20-bk-15909-WB   Doc 10 Filed 07/14/20 Entered 07/14/20 14:36:20   Desc
                        Main Document    Page 5 of 38
Case 2:20-bk-15909-WB   Doc 10 Filed 07/14/20 Entered 07/14/20 14:36:20   Desc
                        Main Document    Page 6 of 38
Case 2:20-bk-15909-WB   Doc 10 Filed 07/14/20 Entered 07/14/20 14:36:20   Desc
                        Main Document    Page 7 of 38
Case 2:20-bk-15909-WB   Doc 10 Filed 07/14/20 Entered 07/14/20 14:36:20   Desc
                        Main Document    Page 8 of 38
Case 2:20-bk-15909-WB   Doc 10 Filed 07/14/20 Entered 07/14/20 14:36:20   Desc
                        Main Document    Page 9 of 38
Case 2:20-bk-15909-WB   Doc 10 Filed 07/14/20 Entered 07/14/20 14:36:20   Desc
                        Main Document    Page 10 of 38
Case 2:20-bk-15909-WB   Doc 10 Filed 07/14/20 Entered 07/14/20 14:36:20   Desc
                        Main Document    Page 11 of 38
Case 2:20-bk-15909-WB   Doc 10 Filed 07/14/20 Entered 07/14/20 14:36:20   Desc
                        Main Document    Page 12 of 38
Case 2:20-bk-15909-WB   Doc 10 Filed 07/14/20 Entered 07/14/20 14:36:20   Desc
                        Main Document    Page 13 of 38
Case 2:20-bk-15909-WB   Doc 10 Filed 07/14/20 Entered 07/14/20 14:36:20   Desc
                        Main Document    Page 14 of 38
Case 2:20-bk-15909-WB   Doc 10 Filed 07/14/20 Entered 07/14/20 14:36:20   Desc
                        Main Document    Page 15 of 38
Case 2:20-bk-15909-WB   Doc 10 Filed 07/14/20 Entered 07/14/20 14:36:20   Desc
                        Main Document    Page 16 of 38
Case 2:20-bk-15909-WB   Doc 10 Filed 07/14/20 Entered 07/14/20 14:36:20   Desc
                        Main Document    Page 17 of 38
Case 2:20-bk-15909-WB   Doc 10 Filed 07/14/20 Entered 07/14/20 14:36:20   Desc
                        Main Document    Page 18 of 38
Case 2:20-bk-15909-WB   Doc 10 Filed 07/14/20 Entered 07/14/20 14:36:20   Desc
                        Main Document    Page 19 of 38
Case 2:20-bk-15909-WB   Doc 10 Filed 07/14/20 Entered 07/14/20 14:36:20   Desc
                        Main Document    Page 20 of 38
Case 2:20-bk-15909-WB   Doc 10 Filed 07/14/20 Entered 07/14/20 14:36:20   Desc
                        Main Document    Page 21 of 38
Case 2:20-bk-15909-WB   Doc 10 Filed 07/14/20 Entered 07/14/20 14:36:20   Desc
                        Main Document    Page 22 of 38
Case 2:20-bk-15909-WB   Doc 10 Filed 07/14/20 Entered 07/14/20 14:36:20   Desc
                        Main Document    Page 23 of 38
Case 2:20-bk-15909-WB   Doc 10 Filed 07/14/20 Entered 07/14/20 14:36:20   Desc
                        Main Document    Page 24 of 38
Case 2:20-bk-15909-WB   Doc 10 Filed 07/14/20 Entered 07/14/20 14:36:20   Desc
                        Main Document    Page 25 of 38
Case 2:20-bk-15909-WB   Doc 10 Filed 07/14/20 Entered 07/14/20 14:36:20   Desc
                        Main Document    Page 26 of 38
Case 2:20-bk-15909-WB   Doc 10 Filed 07/14/20 Entered 07/14/20 14:36:20   Desc
                        Main Document    Page 27 of 38
Case 2:20-bk-15909-WB   Doc 10 Filed 07/14/20 Entered 07/14/20 14:36:20   Desc
                        Main Document    Page 28 of 38
Case 2:20-bk-15909-WB   Doc 10 Filed 07/14/20 Entered 07/14/20 14:36:20   Desc
                        Main Document    Page 29 of 38
Case 2:20-bk-15909-WB   Doc 10 Filed 07/14/20 Entered 07/14/20 14:36:20   Desc
                        Main Document    Page 30 of 38
Case 2:20-bk-15909-WB   Doc 10 Filed 07/14/20 Entered 07/14/20 14:36:20   Desc
                        Main Document    Page 31 of 38
Case 2:20-bk-15909-WB   Doc 10 Filed 07/14/20 Entered 07/14/20 14:36:20   Desc
                        Main Document    Page 32 of 38
Case 2:20-bk-15909-WB   Doc 10 Filed 07/14/20 Entered 07/14/20 14:36:20   Desc
                        Main Document    Page 33 of 38
Case 2:20-bk-15909-WB   Doc 10 Filed 07/14/20 Entered 07/14/20 14:36:20   Desc
                        Main Document    Page 34 of 38
Case 2:20-bk-15909-WB   Doc 10 Filed 07/14/20 Entered 07/14/20 14:36:20   Desc
                        Main Document    Page 35 of 38
Case 2:20-bk-15909-WB   Doc 10 Filed 07/14/20 Entered 07/14/20 14:36:20   Desc
                        Main Document    Page 36 of 38
Case 2:20-bk-15909-WB   Doc 10 Filed 07/14/20 Entered 07/14/20 14:36:20   Desc
                        Main Document    Page 37 of 38
Case 2:20-bk-15909-WB   Doc 10 Filed 07/14/20 Entered 07/14/20 14:36:20   Desc
                        Main Document    Page 38 of 38
